Citation Nr: 1750886	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right knee osteoarthritis, to include as secondary to service-connected right and left ankle disabilities.

3.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

4.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and S.S., observer


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied service connection for sleep apnea, bilateral hearing loss, right knee osteoarthritis and a respiratory disability.

The Veteran testified before the undersigned Veterans Law Judge in a November 2016 Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

The Board notes that the Veteran did not include the issues of entitlement to service connection for a low back condition and for left knee osteoarthritis within a May 2013 VA Form 9.  Accordingly, the Board does not have jurisdiction over these claims.  38 C.F.R. § 20.202 (2016).

Additionally, it appears that within a September 2017 statement, the Veteran has filed a motion to advance the case on the docket (AOD) based on financial hardship.  On remand, the Agency of Original Jurisdiction (AOJ) should take appropriate action on the Veteran's AOD motion.

The appeal for entitlement to service connection for bilateral hearing loss and right knee osteoarthritis, to include as due to service-connected right and left ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed respiratory disability.

2.  Currently diagnosed obstructive sleep apnea was not incurred in or a result of active duty service, to include as due to conceded asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in April 2010 and August 2010 which met the VCAA notice requirements with respect to entitlement to service connection for sleep apnea and breathing problems, to include as due to asbestos exposure.  Id.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes hearing testimony, service treatment records, military personnel records, private treatment records, VA treatment records, VA examinations and Disability Benefits Questionnaires.  VA examinations were provided in August 2010 and December 2012 in connection to the Veteran's claims for service connection for sleep apnea and a respiratory disability, to include as due to asbestos exposure.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board. . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabid  eau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes that there is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Court has also held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual provides that the adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and, (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran has contended that his currently diagnosed obstructive sleep apnea and claimed respiratory disability are related to service, to include as due to exposure to asbestos while stationed aboard the U.S.S. Saipan. 

Service treatment records show the Veteran complained of a sore throat and cough, and was found to have an inflamed throat and congestion, from January 1978 to February 1978, and also in July 1979.  In April 1977, the Veteran complained of a cough with tender sinuses, and in December 1977, he reported experiencing a cough and congestion, and was shown to have redness in the throat without a diagnosis of mono.  In a September 1979 Asbestos Medical Surveillance Program Questionnaire, the Veteran indicated that he was not exposed to asbestos prior to or during his Navy career aboard the U.S.S. Saipan.  Within a January 1980 discharge examination, the Veteran was found to have normal findings for the nose, sinus, mouth and throat.  An April 1980 report of medical history shows the Veteran had reported having severe tooth or gum trouble, and broken bones, and did not report having ear, nose or throat trouble, sinusitis, asthma, shortness of breath, pain or pressure in chest, chronic cough or trouble sleeping.  

Military personnel records include the Veteran's DD Form 214, which shows he served from March 1977 to February 1980 with the Navy, with his last duty assignment on the U.S.S. Saipan.  The Veteran's military occupational specialty (MOS) was an Aviation Structural Mechanic.  In a Report of Enlisted Performance Evaluation for the period of August 1979 to January 1980, a description of the assigned tasks shows the Veteran was assigned to the aircraft intermediate maintenance department, aviation structural work center.  The Veteran performed repairs and fabricated structural components in support of the ships organic helicopter and embarked aircraft.  He also performed work on installed equipment. 

Within a March 2010 statement, the Veteran indicated that his breathing problems began after dental surgery while on the U.S.S. Saipan and that he was subsequently exposed to asbestos while the ship was in dry-dock, further aggravating his breathing problems.

In a March 2010 letter from Dr. L. A. L., the private physician confirmed the Veteran's evaluation in March 2010 for continued obstructive sleep apnea, which he characterized as significant, and requiring treatment with continued positive airway pressure (CPAP).  

In a November 2002 letter from Dr. L. A. L., associated with the record in April 2010, the private physician discussed his consultation with the Veteran regarding a three year history of increasing nighttime snoring and sensation of nasal and oral airway obstruction associated with nasal or facial area pain, purulent rhinorrhea, fevers or headache.  Dr. L. A. L. noted a nasal septoplasty in December 2000 with improvement in nasal airway but did not change the Veteran's sleep pattern.  Past medical history was reviewed and the physician noted hypercholesterolemia.  Physical examination demonstrated normal test results, and a fiber optic rhino laryngoscopy showing a palatal and pharyngeal obstruction.  The private physician discussed snoring versus obstructive sleep apnea with the Veteran and prescribed Flonase to improve any nasal component to the airway obstruction.  

In a March 2006 private treatment record received in April 2010, the Veteran had undergone a bilateral tonsillectomy and uvulectomy, which showed benign lymphoid hyperplasia of the right and left tonsil with no significant abnormality of the uvula.  Associated with this record is also a February 2006 letter from Dr. L. A. L. indicating that the Veteran's tonsils were large with cryptic scarring and has been subject to recurrent tonsil infections, indicating a need for nasal septal surgery, tonsillectomy and uvulapalatalpharyngoplasty.  Additionally, a January 2003 polysonogram report is also included, showing the Veteran was diagnosed with obstructive sleep apnea upon sleep study.

Also received in April 2010 were additional private treatment records from Dr. L. A. L. showing the Veteran complained of problems with sleep apnea and nasal obstruction in November 2002, and from February 2006 to March 2006, and March 2010 to April 2010.  These records outline the March 2006 tonsillectomy and uvulectomy and subsequent post-operative treatment, of which he complained of severe throat pain as expected and reported increased airway improvement.  In April 2007, the physician ordered a CPAP and supplies for the Veteran.  In March 2010, the Veteran complained of continued problems with his sleep apnea, and upon physician examination, the private physician noted normal testing results and denoted the surgical changes from the uvulapalatalpharyngoplasty, which appeared to be in a proper configuration, with erythema of the pharynx related to pharyngitis.  Later that month, the Veteran had a nasal lesion excision, which appeared to be a benign nevus.  

In an August 2010 VA respiratory examination, the VA examiner was requested to provide any current diagnosis for a breathing problem, as claimed by the Veteran, and to opine as to the etiology of currently diagnosed sleep apnea, to include as due to dental surgery or other events shown during active duty.  Upon review of the Veteran's claims file, examination testing, and a detailed history from the Veteran, the VA examiner diagnosed the Veteran with obstructive sleep apnea and indicated that there was no objective evidence of a lung condition based on normal pulmonary function test results.  The VA examiner opined that diagnosed obstructive sleep apnea was not caused by or a result of the Veteran's military service, indicating that the Veteran was not diagnosed with the disability until 23 years after service, with service treatment records showing no complaints, treatment or diagnosis of breathing problems or other symptoms related to obstructive sleep apnea.

In a November 2010 VA Form 9, construed as a notice of disagreement, the Veteran stated that his breathing problems were due to four wisdom teeth pulled in service, in which particles of teeth were left in his mouth, and he had mouth sores which became infected.

In December 2012 VA addendum opinion, the VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not caused by, or as a result of, asbestos exposure while in the service.  The examiner indicated that the consensus of medical literature does not support that asbestos exposure is either a risk factor or causation for sleep apnea. 

During a December 2016 Travel Board hearing, the Veteran testified that he had breathing issues after surgery on his mouth to remove wisdom teeth while in service.  The Veteran indicated that particles of the teeth were left in his gums, which got infected.  He testified that he was referred to a civilian dentist while still in the military after this surgery, who indicated that the breathing issues he was experiencing were probably related to his procedure.  The Veteran testified that he believed his sleep apnea was related to this respiratory issue and the dental procedure in-service, since his issues all began after the dental work was done.  He further indicated he had surgery on his nose after service, and stated that he hit is nose while in service from falling when running with a fire hose.

Service Connection for a Respiratory Disability Analysis

After reviewing all the lay and medical evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence does not establish a currently diagnosed respiratory disability, claimed as a breathing problem, for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110  (West 2014); Brammer, 3 Vet. App. at 225.  VA treatment records, private treatment records and VA examinations of record do not show a current diagnosis of a respiratory disability or a diagnosis of a respiratory disability at any point during the pendency of the appeal.  While private treatment records show the Veteran was diagnosed with benign lymphoid hyperplasia of the right and left tonsil upon a bilateral tonsillectomy in March 2006, prior to the filing of the claim on appeal, the August 2010 VA examiner opined that the Veteran did not have a current lung condition based on the normal pulmonary function test results and upon review of the Veteran's claims file.  The Board, therefore, finds that there is no competent evidence of a diagnosed respiratory disability at the time of the filing of the claim or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. 223.

The only evidence of record supporting the Veteran's contentions are his personal statements and testimony.  His statements do not establish the required diagnosis of a current disability or a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Absent a current diagnosis, the Board finds that service connection is not warranted for a respiratory disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Service Connection for Sleep Apnea Analysis

The Veteran contends that his currently diagnosed obstructive sleep apnea is the result of asbestos exposure during active service with the Navy aboard the U.S.S. Saipan.  

As a preliminary matter, the Board finds that the Veteran was exposed to asbestos during active duty service.  The Veteran's DD Form 214 shows an MOS of Aviation Structural Mechanic during his service with the Navy aboard the U.S.S. Saipan from March 1977 to February 1980.  Military personnel records show that from August 1979 to January 1980, the Veteran's MOS duties included an assignment to the aircraft intermediate maintenance department, aviation structural work center, where he performed repairs and fabricated structural components in support of the ships organic helicopter and embarked aircraft, as well as work on installed equipment.  The VA Manual lists the MOS of Aviation Structural Mechanic as having a probable chance of exposure to asbestos.  Therefore, the Board finds that the Veteran was exposed to asbestos during active duty service.

Upon review of all the evidence of record, lay and medical, however, the Board finds that the Veteran's currently diagnosed sleep apnea is not related to service, to include as due to conceded asbestos exposure.  Service treatment records do not show complaints of, treatment for or a diagnosis of sleep apnea, to include a April 1980 report of medical history showing the Veteran did not report having frequent trouble sleeping.  Private treatment records show the Veteran was diagnosed with sleep apnea by sleep study in January 2003, many years after service separation.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  

Additionally, VA medical opinions of record state that the Veteran's sleep apnea is less likely than not caused by service, to include as due to asbestos exposure.  The August 2010 VA examiner indicated that the Veteran's obstructive sleep apnea was not caused by or a result of the Veteran's military service, reasoning that the Veteran was not diagnosed with the disability until 23 years after service, with service treatment records showing no complaints, treatment or diagnosis of breathing problems or other symptoms related to obstructive sleep apnea.  A December 2012 VA addendum opinion shows that the Veteran's obstructive sleep apnea was less likely than not caused by, or as a result of, asbestos exposure while in the service as the consensus of medical literature does not support that asbestos exposure is either a risk factor or causation for sleep apnea.

Insomuch as the Veteran contends that his currently diagnosed obstructive sleep apnea is related to service, to include as due to his exposure to asbestos while working aboard the U.S.S. Saipan, the Board finds that while the Veteran is competent to report symptoms of sleep apnea, he is not competent to provide a complex medical opinion as to the etiology of his disability, which requires medical experience and training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that entitlement to service connection for a sleep apnea, to include as due to asbestos exposure, is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a respiratory disability is denied.

Service connection for sleep apnea is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (c)(4)(i) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312 (2007).  

Within an October 2012 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss based on pure tone threshold test results, however, the VA examiner opined that his hearing disability was not caused by or a result of an event in military service.  In his rationale, the VA examiner indicated that based on current knowledge, noise induced hearing loss occurs immediately and that there is no scientific support for delayed onset noise induced hearing loss for weeks, months or years after the exposure.  The VA examiner also explained that "seldom does noise cause a permanent tinnitus without also causing hearing loss" and that there was no shift in hearing loss in either ear upon service separation.  The Board notes that the Veteran was not claiming service connection for tinnitus.  And, although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service or upon service separation, the Board notes that such is not required.  See 38 C.F.R. § 3.303(d) (2016) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley v. Brown, 5 Vet. App. 155, 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The Board finds that the October 2012 VA examiner's opinion does not provide adequate supporting rationale, and therefore, a remand is necessary for a VA addendum opinion to determine the etiology of the Veteran's diagnosed bilateral sensorineural hearing loss.
 
Additionally, the Board finds that a remand is necessary for a VA examination to determine whether the Veteran's right knee osteoarthritis was caused by or aggravated by service-connected left and right ankle chip fracture with traumatic arthritis.  Within a December 2017 Travel Board hearing, the Veteran testified that his ankles had been causing his knee symptoms to worsen.  Also, within a December 2016 statement, the Veteran's pain management physician opined that the Veteran's diagnosed right knee osteoarthritis was most likely caused by or a result of service.  She indicated that the right knee is due to changes in the Veteran's gait from bilateral ankle injury that was service related.  The Board notes that the private physician indicated that she only reviewed private medical records in rendering the above opinion, and did not review the Veterans claims file or service treatment records.  Therefore, the Board finds that a remand is necessary to obtain a VA examination based on a full review of the Veteran's claims file prior to rendering an opinion as to the etiology of right knee osteoarthritis as due to service-connected right and left ankle arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Order a VA addendum opinion to determine the etiology of currently diagnosed bilateral sensorineural hearing loss.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, such should be afforded the Veteran.  The record must be provided to and reviewed by the examiner in conjunction with the examination.  

The VA examiner is asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or more) that currently diagnosed bilateral sensorineural hearing loss began in service, was caused by service, or was otherwise related to active service.  

(b) Whether it is at least as likely as not (50 percent probability or more) that chronic symptoms of bilateral sensorineural hearing loss were experienced in service, with continuous symptoms since service separation.  

(c) Whether it is at least as likely as not (50 percent probability or more) that currently diagnosed bilateral sensorineural hearing loss manifested within a year of service separation.

In rendering the above opinions, the Board directs the examiner to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of diagnosed right knee arthritis, to include as due to service-connected right and left ankle disabilities.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.

The VA examiner is asked to provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that currently diagnosed right knee osteoarthritis is (i) caused by, or (ii) aggravated by service-connected right and left ankle disabilities.  The Board notes that the Veteran is currently service-connected for left ankle chip fracture with traumatic arthritis and right ankle sprain associated with left ankle chip fracture with traumatic arthritis.

In rendering the above opinions, the Board directs the examiner to consider and comment upon, but not limit review to, the December 2016 private medical opinion of record, stating that the Veteran's right knee disability is due to changes in his gait from his bilateral ankle injuries that are service connected.

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


